White, Presiding Judge.
Article 756 of the Penal Code provides that “if any person engaged in tho slaughter and sale of animals for market in any county, city, town, or village in this State, shall fail to report to the commissioners’ court of the county in which he transacts such business, at each regular term thereof, the number, age, sex, marks, and brands of every animal slaughtered by him, since the last term of said court, accompanied with a bill of sale or written conveyance to him of every animal slaughtered, save such as were raised by himself, which shall be specified, he shall be punished by fine not less than fifty nor more than three hundred dollars.” Under this statute the butcher is required to make report of all animals slaughtered, whether purchased or raised by himself,—the difference being, with regard to the mode of the acquisition of the animals, that, when purchased, the report should be accompanied with the bill of sale or written conveyance of the same, but when raised by him, then that fact should be specified in the said report.
In the case before us the indictment only charges that the defendant failed to make report c,of all animals purchased and slaughtered by him.” This does not state the offense denounced by the statute, or, rather, the offense is only partially stated. (Willson’s Crim. Forms, 480, p. 209.)
Another defect which we notice in the indictment is that in one part of said instrument the defendant’s name is stated as Kinney and in another portion he is called McKinney. The indictment as shown in the record is fatally defective, and the judgment is therefore reversed and the prosecution dismissed.

Reversed and dismissed.